Case 2:10-cv-02211-DMG-AGR Document 1077 Filed 03/24/20 Page 1 of 7 Page ID
                                #:39031

   1 AHILAN T. ARULANANTHAM (SBN 237841)
     aarulanantham@aclusocal.org
   2 JESSICA KARP BANSAL (SBN 277347)
     jbansal@aclusocal.org
   3 ACLU FOUNDATION OF SOUTHERN CALIFORNIA
     1313 West 8th Street
   4 Los Angeles, California 90017
     Telephone: (213) 977-5211
   5 Facsimile: (213) 417-2211
   6 MICHAEL H. STEINBERG (SBN 134179)
     steinbergm@sullcrom.com
   7 SULLIVAN & CROMWELL LLP
     1888 Century Park East, Suite 2100
   8 Los Angeles, California 90067-1725
     Telephone: (310) 712-6600
   9 Facsimile: (310) 712-8800
     Attorneys for Plaintiffs-Petitioners
  10 (Additional Counsel for Plaintiffs on Following Page)
  11
  12
                           UNITED STATES DISTRICT COURT
  13
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
  14
  15
  16   JOSE ANTONIO FRANCO                 )    Case No. 10-CV-02211 DMG (AGRx)
       GONZALEZ, et al.,                   )
  17                                       )    JOINT STATUS REPORT
                Plaintiffs-Petitioners,    )    REGARDING COMPLIANCE
  18                                       )    DISCOVERY
                      v.                   )
  19                                       )    Honorable Dolly M. Gee
       WILLIAM BARR, Attorney              )
  20   General, et al.,                    )
                                           )
  21         Defendants-Respondents.       )
                                           )
  22                                       )
                                           )
  23
  24
  25
  26
  27
  28
Case 2:10-cv-02211-DMG-AGR Document 1077 Filed 03/24/20 Page 2 of 7 Page ID
                                #:39032

   1 JUDY LONDON (SBN 149431)
     jlondon@publiccounsel.org
   2 TALIA INLENDER (SBN 253796)
     tinlender@publiccounsel.org
   3 PUBLIC COUNSEL
     610 South Ardmore Avenue
   4 Los Angeles, California 90005
     Telephone: (213) 385 2977
   5 Facsimile: (213) 385-9089
   6 JUDY RABINOVITZ (pro hac vice)
     JRabinovitz@aclu.org
   7 STEPHEN KANG (SBN 292280)
     skang@aclu.org
   8 ACLU IMMIGRANTS’ RIGHTS PROJECT
     125 Broad Street, 18th Floor
   9 New York, New York 10004-2400
     Telephone: (212) 549-2618
  10 Facsimile: (212) 549-2654
  11 DAVID LOY (SBN 229235)
     davidloy@aclusandiego.org
  12 ACLU OF SAN DIEGO & IMPERIAL COUNTIES
     P.O. Box 87131
  13 San Diego, California 92138
     Telephone: (619) 232-2121
  14 Facsimile: (619) 232-0036
  15 MATT ADAMS (SBN 28287)
     matt@nwirp.org
  16 NORTHWEST IMMIGRANT RIGHTS PROJECT
     615 2nd Avenue, Suite 400
  17 Seattle, Washington 98104-2244
     Telephone: (206) 957-8611
  18 Facsimile: (206) 587-4025
  19 Attorneys for Plaintiffs-Petitioners
  20
  21
  22
  23
  24
  25
  26
  27
  28
Case 2:10-cv-02211-DMG-AGR Document 1077 Filed 03/24/20 Page 3 of 7 Page ID
                                #:39033

   1         On November 8, 2019, Plaintiffs filed a Motion for Leave to Conduct
   2 Limited Discovery to Establish Non-Compliance with Court Orders. Dkt. 1042. On
   3 January 10, 2020, the Court granted Plaintiffs’ Motion. Dkt. 1072. The Court
   4 ordered the parties to meet and confer and file a Joint Status Report to propose a
   5 timeline for the completion of the requested discovery. The parties filed their Joint
   6 Status Report on January 24, 2020. Dkt. 1073. On February 20, 2020, the Court
   7 issued an order directing Plaintiffs to serve an amended set of Requests for
   8 Production (“RFPs”) and ordering the parties to file any discovery motions
   9 regarding the discovery parameters by March 20, 2020. Plaintiffs served amended
  10 RFPs on February 25, 2020. See Declaration of Jessica Karp Bansal, Exh. A.
  11         The parties now submit this Joint Status Report to inform the Court that they
  12 did not file any discovery motions by March 20, 2020 because they have resolved
  13 all existing issues regarding discovery parameters as follows:1
  14         1. The parties agree that the protective order at Dkt. 507 should apply to
  15            Plaintiffs’ requested productions and will seek an order from the Court to
  16            that effect. Defendants may also find it necessary to pursue a clawback
  17            agreement based on the volume of Electronically Stored Information, and
  18            will meet and confer with Plaintiffs accordingly.
  19         2. RFP 1: Defendants will produce Main Class Member statistics for a
  20            representative sample of 30% of Main Class Members as of July 10,
  21            2019 and January 10, 2020. This sample will be randomly selected and
  22            adjusted for geographic distribution. Defendants will produce half of
  23            these Main Class Member Statistics by June 20, 2020 and the rest by
  24            September 20, 2020.
  25   1
       Defendants have noted for Plaintiffs, and note for the Court that their ability to
  26 agree to timeframes is based on access to files, resources, and staff at this time.
     Developments related to the spread of COVID-19, including the potential closing
  27 down of immigration courts, limited access to detention facilities, potential illness
     of staff, and additional challenges created by telework and childcare arrangements,
  28 all could impact the ability to both receive and review documents for production.

                                                1
Case 2:10-cv-02211-DMG-AGR Document 1077 Filed 03/24/20 Page 4 of 7 Page ID
                                #:39034

   1       3. RFP 3: Defendants will produce Main Class Member File Sampling
   2          Protocol Documents for at least 25% of Main Class Members as of July
   3          10, 2019 and January 10, 2020. Defendants will produce half of these
   4          Main Class Member File Sampling Protocol Documents by June 20,
   5          2020 and the rest by September 20, 2020.
   6       4. RFP 5:
   7             a. Defendants will produce responsive documents (consisting of
   8                responsive medical records) other than responsive Electronically
   9                Stored Information, including communications among Qualified
  10                Mental Health Providers, between Qualified Mental Health
  11                Providers and ICE, and between Qualified Mental Health
  12                Providers and detention facility personnel, for individuals detained
  13                in IHSC facilities by June 20, 2020.
  14             b. Defendants will produce the remaining responsive documents by
  15                September 20, 2020 (consisting of responsive medical records),
  16                other than responsive Electronically Stored Information, except
  17                that:
  18                   i. For any non-IHSC facility that did not maintain electronic
  19                        records indicating whether detained individuals were
  20                        diagnosed while in custody with, or were identified as
  21                        having been diagnosed in the past with, a Covered Symptom
  22                        or Disorder as of October 1, 2019, but began maintaining
  23                        such records electronically at a later date, Defendants will:
  24                           1. Produce responsive documents for unrepresented
  25                              immigration detainees who were receiving medication
  26                              to treat a Covered Symptom or Disorder;
  27                           2. Meet and confer with Plaintiffs in good faith to select
  28                              new dates, after which the facility began maintaining


                                               2
Case 2:10-cv-02211-DMG-AGR Document 1077 Filed 03/24/20 Page 5 of 7 Page ID
                                #:39035

   1                            relevant records electronically, on which Defendants
   2                            may base the production of responsive documents for
   3                            unrepresented immigration detainees who were
   4                            diagnosed while in custody with, or identified as
   5                            having been diagnosed in the past with, a Covered
   6                            Symptom or Disorder.
   7                  ii. For any non-IHSC facility that did not and still does not
   8                      maintain electronic records indicating whether detained
   9                      individuals were diagnosed in while in custody with, or were
  10                      identified as having been diagnosed in the past with, a
  11                      Covered Symptom or Disorder, Defendants will:
  12                         1. Produce responsive documents for unrepresented
  13                            immigration detainees who were receiving medication
  14                            to treat a Covered Symptom or Disorder;
  15                         2. Review a random sample of 25% of initial screening
  16                            forms for unrepresented immigration detainees for
  17                            whom ICE either never filed a notice of Class
  18                            membership or for whom Class notice was filed more
  19                            than 77 days after the individual came into custody
  20                            and who were not receiving medication while in
  21                            custody to treat a Covered Symptom or Disorder and
  22                            produce responsive documents for those individuals
  23                            identified in the screening form as having been
  24                            diagnosed in the past with a Covered Symptom or
  25                            Disorder;
  26                         3. Produce medical records for 100 randomly selected
  27                            unrepresented immigration detainees for whom ICE
  28                            either never filed a notice of Class membership or for


                                            3
Case 2:10-cv-02211-DMG-AGR Document 1077 Filed 03/24/20 Page 6 of 7 Page ID
                                #:39036

   1                              whom Class notice was filed more than 77 days after
   2                              the individual came into custody and who were not
   3                              receiving medication while in custody to treat a
   4                              Covered Symptom or Disorder.
   5             c. Defendants endeavor to produce responsive Electronically Stored
   6                Information (excluding responsive medical records as referenced
   7                above) within six months of identifying the unrepresented
   8                immigration detainees whose documents are to be produced in
   9                response to RFP 5. Defendants anticipate that it will take until
  10                April 20, 2020 to identify these individuals. Defendants will meet
  11                and confer with Plaintiffs’ counsel on or before April 20, 2020
  12                regarding the status of identification efforts, the number of
  13                responsive cases, and any requested adjustments to the production
  14                deadlines based on the number of responsive cases identified. If
  15                the parties are unable to agree on adjustments to the production
  16                deadlines following the meet and confer, the parties agree that they
  17                will seek a decision from the Court by means of a joint motion to
  18                set production schedule.
  19       5. RFP 6: Defendants endeavor to produce documents responsive to RFP 6
  20          within six months of identifying the unrepresented immigration detainees
  21          whose documents are to be produced in response to RFP 5. Defendants
  22          anticipate that it will take until April 20, 2020 to identify these
  23          individuals. Defendants will meet and confer with Plaintiffs’ counsel on
  24          or before April 20, 2020 regarding the status of identification efforts, the
  25          number of responsive cases, and any requested adjustments to the
  26          production deadlines based on the number of responsive cases identified.
  27          If the parties are unable to agree on adjustments to the production
  28          deadlines following the meet and confer, the parties agree that they will


                                               4
Case 2:10-cv-02211-DMG-AGR Document 1077 Filed 03/24/20 Page 7 of 7 Page ID
                                #:39037

   1             seek a decision from the Court by means of a joint motion to set
   2             production schedule.
   3         6. RFP 7: Defendants will produce responsive documents by June 20, 2020.
   4
   5
                                        Respectfully submitted,
   6
   7 Dated: March 24, 2020              /s/ Jessica Karp Bansal2
   8                                    JESSICA KARP BANSAL
                                        Counsel for Plaintiffs-Petitioners
   9
  10                                    /s/ Jeffrey Robins (with permission)
                                        JEFFREY ROBINS
  11                                    Attorney for Defendants-Respondents
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27   2
       As the filer of this Joint Status Report, I attest that all of the above parties concur
  28 in the content of the Joint Status Report and have authorized its filing.


                                                  5
